DETAILED ACTION
Claims 7-10, 12-16, and 18 have been examined.  Claims 1-6 were cancelled in preliminary amendment dated 5/7/2019.  Claims 11 and 17 were cancelled in amendment dated 9/9/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-10, 12-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 16/405790 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 7-10 and 12 of the instant application are computer program product claims, claims 13-16 and 18 of the instant application are computer system claims; these claims recite the same limitations as the method claims 1-4 and 6 of the copending application.  The limitations in claims 7-10, 12-16, and 18 of the instant application differ from 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 9, 10, 12, 13, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhadra (US 2017/0006141).

As per claim 7, Bhadra teaches the invention as claimed, including a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations comprising:
creating a cognitive classifier with a subset of cognitive services (i.e., each node runs a set of agents which represents core functionalities or responsibilities to detect event patterns, process those, and publish to act based on its ability to resolve the context, movement or deployment of agents, see at least [0009], [0036]) selected from cognitive services of a context node, of an interaction node, of a recognition node, of a knowledge node, and of a decision and action node (i.e., each agent is a service assembly that may perform one or more tasks by referring to one or more rules and following one or more algorithms, the platform stores algorithms associated with event processing, learning, mediation of services and events, application of knowledge, pattern matching, context resolution, etc., see at least [0037] [0045]; EN: an agent implementing context resolution algorithm could be interpreted as context node, an agent implementing mediation of services and events algorithm could be interpreted as interaction node, an agent implementing pattern matching algorithm could be interpreted as recognition node, an agent implementing application of knowledge algorithm could be interpreted as knowledge node, an agent implementing event processing algorithm could be interpreted as decision and action node), wherein the cognitive classifier includes a cognitive dimension map (i.e., mapping structures for events, actions and services handled by the cognitive intelligence platform, see at least [0025], [0032], [0041], [0051]) and a recognition process (i.e., each node has basic level of intelligence and rules to process content, data, events, and collaborate with other nodes, exemplary method 400, 500, see at least Fig. 4, Fig. 5, [0009], [0052]-[0056]), wherein the cognitive dimension map includes entries for the subset of cognitive services (i.e., an action/rule 336 that identifies the service execution path or the services that the event proceeds through, action/rule map 342 that specifies which rules to implement for the service and their order, see at least [0051]), and wherein the recognition process indicates how each cognitive service of the subset of cognitive services works with each other cognitive service of the subset of cognitive services (i.e., exemplary method 400, 500 are exemplary service level interactions, see at least Fig. 4, Fig. 5, [0009], [0052]-[0056]); and 

	receiving input from one or more of the IoT Internet of Things (IoT) devices (i.e., the edge controller receives input from the IoT device, see at least [0030]); 
using the cognitive dimension map to identify rules based on the input (i.e., the map comprises an event ID that identifies the event, a knowledge ID that identifies which knowledge and decision vectors to use, see at least [0051], [0052]); 
using the recognition process to identify events based on the rules (i.e., processed events are delegated to an action dispatcher service, it dispatches the event to the respective service end point as per the rules, see at least [0051]-[0053]); and 
issuing the events to one or more of the IoT devices, wherein the one or more IoT devices execute actions in response to the events (i.e., transmits notifications or directions back to the IoT device, see at least [0030]).

As per claim 9, Bhadra teaches wherein a configuration file stores parameters for the cognitive classifier (i.e., one or more databases to log configuration parameters, see at least [0041]).

As per claim 10, Bhadra teaches wherein the program code is executable by the at least one processor to perform operations comprising: matching the input to parameter values of the parameters (i.e., match the event or feeds against the available knowledge, see at least [0046], [0053]).

As per claim 12, Bhadra teaches wherein a Software as a Service (SaaS) is configured to perform computer program product operations (i.e., all the logical layers in platform are built on agents/services architecture, [0025], [0039]).

As per claims 13, 15, 16, and 18, these are the system claims of claims 7, 9, 10, and 12.  Therefore, claims 13, 15, 16, and 18 are rejected using the same reasons as claims 7, 9, 10, and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhadra, in view of Labrie et al. (US 2009/0006283, hereinafter Labrie).

As per claim 8, Bhadra teaches wherein a cognitive model includes creating the cognitive classifier (i.e., new set of knowledge and aggregated results are created and updated by any third party, see at least [0058]). 
Bhadra does not explicitly teach a cognitive classification editor for use in creating the cognitive classifier.
a cognitive classification editor for use in creating cognitive classifier (i.e., a rule editor user interface allows the user to edit, modify and delete the generated data rules, see at least [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhadra to use a cognitive classification editor for use in creating the cognitive classifier as similarly taught by Labrie because Bhadra teaches new set of knowledge and aggregated results are created and updated by human intervention, and it is well known in the art to use a rule editor user interface for human intervention to create or edit rules. 

As per claim 14, this is the system claim of claim 8.  Therefore, claim 14 is rejected using the same reasons as claim 8.

Response to Arguments
Rejection of claims under §103: 
Applicant argued that the node within the cognitive intelligence platform of Bhadra is not created with a subset of cognitive services selected from cognitive services of a context node, of an interaction node, of a recognition node, of a knowledge node, and of a decision and action node and does not include a cognitive dimension map and a recognition process. Applicant argued that Bhadra does not teach the cognitive dimension map includes entries for the subset of cognitive services and that the recognition process indicates how each cognitive service of the subset of cognitive services works with each other cognitive service of the subset of cognitive services.


Bhadra teaches nodes are created with a subset of cognitive services by teaching all nodes are preloaded with minimum software and agents are moved or deployed dynamically ([0009]). Bhadra teaches the cognitive services are selected from cognitive services of a context node, of an interaction node, of a recognition node, of a knowledge node, and of a decision and action node by teaching each agent is a service assembly that may perform one or more tasks by referring to one or more rules and following one or more algorithms ([0037]) and algorithms include algorithms associated with event processing, learning, mediation of services and events, application of knowledge, pattern matching, context resolution, etc. ([0045]).  An agent implementing context resolution algorithm could be interpreted as context node, an agent implementing mediation of services and events algorithm could be interpreted as interaction node, an agent implementing pattern matching algorithm could be interpreted as recognition node, an agent implementing application of knowledge algorithm could be interpreted as knowledge node, an agent implementing event processing algorithm could be interpreted as decision and action node. 
Bhadra teaches node includes a cognitive dimension map by teaching high level mapping structures for events, action, and services handled by the cognitive intelligence platform ([0051]), and teaches the cognitive dimension map includes entries for the subset of cognitive services by teaching the high level mapping structures include an action/rule 336 that identifies the service execution path or the services that the event proceeds through and action/rule map 342 that specifies which rules to implement for the service and their order ([0051]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loeb et al. (US 2018/0205793) is cited to each context dependent cooperative Internet of Things management operations.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121